Citation Nr: 0419935	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-14 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

2.  Entitlement to service connection for dental injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to July 
1992.  

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied an increased rating for 
hypertension, service connection for dental injury and GERD 
and the veteran's application to reopen his claim for service 
connection for chest pain.  

The veteran limited his August 2001 notice of disagreement to 
the issues of service connection for dental injury and GERD 
and the evaluation of hypertension.  The RO issued a 
statement of the case to the veteran which addressed those 
issues in August 2002.  On his VA Form 9 the veteran checked 
that he was appealing only certain issues and indicated that 
he had attached a statement to his September 2002 substantive 
appeal.  The veteran in his statement did not disagree with 
the denial of an increased rating for hypertension, but 
instead asserted the 70 percent combined rating then assigned 
should be made retroactive to the date of his initial claim.  
The veteran did appeal his claims for service connection for 
GERD and dental injury.  The Board has concluded the veteran 
has raised a claim for an earlier effective date for the 
combined 70 percent rating.  As the RO has not adjudicated 
the veteran's claim for an earlier effective date for the 70 
percent combined rating, it is referred to the RO for 
appropriate action.  As the veteran specifically requested 
consideration of only the issues of service connection for 
dental injury and GERD and indicated he was limiting his 
appeal and was not appealing all the issues contained in the 
statement of the case, the Board has concluded the issue of 
an increased rating for hypertension is not currently in 
appellate status.  For that reason the issues for appellate 
consideration are limited to service connection for dental 
injury and GERD.  38 C.F.R. §§ 20.200, 20.201, 20.202 (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

After reviewing the claims folder the Board has determined 
that pertinent records are missing.  The veteran filed his 
initial claim for VA benefits at the time of his separation 
from the service.  In November 1992 the RO received a 
microfiche which contained only the veteran's service 
entrance examination, enlistment papers and DD 214.  A 
notation on the Request for Information noted the veteran's 
medical records had not been located.  The RO again requested 
the veteran's records from National Personnel Records Center 
(NPRC) in February 1993.  They requested "other records."  
In October 1993 the RO received additional records which were 
limited to service medical records dating from 1990 to the 
veteran's separation from the service in July 1992.  They 
included an examination report prepared for the Medical 
Evaluation Board.  Conspicuously absent were any records of 
treatment dating from service entrance in 1982 to 1990, a 
period of almost eight years, and any dental records from the 
entire ten year period of the veteran's service.  

The veteran in his July 2000 statement reported he had 
extensive oral surgery to remove several teeth at KaDong Air 
Base around 1990.  He asserted that the surgery was necessary 
because a previous tooth extraction performed in service left 
a piece of bone in his gum.  As a result he contends his 
teeth shifted and he developed gum deterioration and gum 
disease.  The records of any dental treatment in service 
should be obtained.  

VA is required to assist the veteran in developing his claim.  
38 C.F.R. § 3.159(2003).  When the missing records are 
service medical records VA is required to make as many 
requests as are necessary to obtain relevant records, unless 
the custodian of the record informs them they do not exist or 
VA determines that further efforts to obtain the records 
would be futile.  38 C.F.R. § 3.159(c)(2)(2003).  There is no 
indication in the record that the dental records and service 
medical records for the period from 1982 to 1990 do not 
exist.  The claim must be remanded for the RO to request 
additional service medical records, including any records of 
dental treatment.  

The veteran is also seeking service connection for GERD.  The 
regulations do not limit service connection to disorders 
diagnosed in service.  Service connection may also be granted 
for disabilities first diagnosed after service when the 
evidence demonstrates they were incurred in service.  
38 C.F.R. § 3.303(d)(2003).  The veteran's service medical 
records include evaluation for atypical chest pain in May 
1991.  The veteran was examined by VA in October 1992, three 
months after his separation from the service.  The veteran 
told the examiner he began to have frequent heartburn and 
sour regurgitation in about June 1992.  The examiner 
diagnosed "Cough is due to gastroesophageal reflux with 
irritation of larynx and trachea."  Subsequently, in 
December 1996 records from Kaiser Permanente, the veteran 
reported episodes of burning chest pain and gave a history of 
"Angina."  Evaluation of the complaints revealed no 
symptoms suggestive of a cardiac disorder.  On page two of 
his statement attached to his VA Form 9, the veteran asserted 
that he had been misdiagnosed and spent years thinking he had 
angina.  His acute pains and nausea symptoms were not angina.  
An upper "GI" had revealed severe spillage and damage to 
his upper esophageal area.  Review of the claims folder did 
not find any report of an upper gastrointestinal evaluation 
of the veteran.  The RO obtained the veteran's outpatient 
treatment records from the VA in Dallas through September 
2002.  Before VA can obtain records the veteran must provide 
enough information to identify and locate existing records, 
including the time frame covered by the records.  38 C.F.R. 
§ 3.159.  Records of a current examination relating the 
veteran's symptoms in service to a current diagnosis of 
reflux are relevant and probative to the issue of service 
connection for GERD.  See Sacks v. West, 11 Vet. App. 314 
(1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for residuals of dental 
injury and GERD since service.  The 
veteran is specifically requested to 
identify the health care provider who 
performed an upper gastrointestinal 
examination which revealed severe 
spillage and damage to his esophagus.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.  

2.  The RO should make another attempt 
through official channels to secure the 
veteran's service medical records for the 
period from service entrance in January 
1982 until 1990 and for all records of 
dental treatment in service.  

3.  The veteran should be afforded VA 
gastrointestinal examination to determine 
if the veteran's claimed GERD began in 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to review the veteran's service 
medical records including evaluations for 
atypical chest pain, the October 1992 VA 
examination report diagnosing 
gastroesophageal reflux, Kaiser 
Permanente evaluations of "Angina" and 
any records of an upper gastrointestinal 
evaluation in recent years.  After 
examining the veteran, please diagnose 
any disorder of the gastrointestinal 
system.  If GERD is diagnosed, please 
answer the following: Is it at least as 
likely as not that the veteran's GERD 
began in service.  Please provide a 
rationale for any opinion expressed.  
4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required as outlined in 38 C.F.R. § 3.159 
(2003).  If further action is required, 
the RO should undertake it before 
readjudication of the claims.  

5.  Thereafter, the RO should review all 
of the evidence of record, including any 
new evidence, and readjudicate the claims 
of entitlement to service connection for 
dental injury and GERD.  If any benefit 
sought on appeal is not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The veteran 
should also be afforded an opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




